                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

JOSE GARCIA,                                  :
     Plaintiff                                :   CIVIL CASE NO.
                                              :   3:16cv852(JCH)
       v.                                     :
                                              :
UNIVERSITY OF CONNECTICUT                     :
HEALTH CARE CENTER, ET AL.,                   :   DECEMBER 21, 2018
     Defendant.                               :

 RULING RE: PLAINTIFF’S MOTION FOR PARTIAL RE-OPENING OF DISCOVERY
                             (DOC. NO. 100)

       The plaintiff, now appearance through appointed, pro bono counsel, has moved

for partial reopening of discovery and seeks to take five depositions and obtain certain

discovery of documents and material things. The defendants oppose all of the

discovery sought.

       The court grants the plaintiff’s Motion in part. The court will permit the deposition

of Marie Benuoto, concerning medication and Behavorial Observation Status (“BOS”)

procedures not being followed on May 6 and 7 of 2014. The deposition of Nurse Cruz

will be permitted with regard to his intentions with respect to checking boxes on the form

shown in the plaintiff’s Motion at page 2. Finally, the court permits the deposition of

S.W. McCarthy concerning the placing of plaintiff on BOS on the date in question.

However, the court denies the deposition of Person 2, because the court can discern no

purpose for it, and denies the deposition of Person 5. To the extent there is some issue

about the authenticity of the record described with respect to Person’s 5 deposition, the

court directs counsel for the defendants to work with plaintiff’s counsel to reach

agreement about the document.




                                             1
      Plaintiff also seeks the production of documents and other items. First, plaintiff

requests all video recordings and log sheets. Defendants report that they have

produced all such video recordings. The court orders that they produce them and, if

they have already produced them, direct plaintiff’s counsel’s attention as to where

plaintiff’s counsel can find them. The defendants should act similarly with respect to the

incident report, which defendants claim has also been produced, and which the plaintiff

seeks. The court denies the Motion with respect to the plaintiff’s request for documents

concerning deaths and incidents concerning other inmates as not relevant to this case.

      For the foregoing reasons, the Motion for Partial Reopening of Discovery is

granted in part and denied in part.

SO ORDERED.

      Dated at New Haven, Connecticut this 21st day of December 2018.



                                                       /s/ Janet C. Hall
                                                       Janet C. Hall
                                                       United States District Judge




                                            2
